DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  the “or” between “one” and “ribbon” needs to be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, line 20 recites “one of the inner sleeve”, however, there is only one sleeve, so it is unclear what the “one of “ is out of. For examination purposes, the claim shall be considered as “one of the inner sleeve or outer sleeve”.
Regarding claim 6, the limitation "the proximal side" in line 1-2 is recited.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it shall be considered as “a proximal side”

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gijsbers et al., (US20200383661A1) in view of Millett et al., (US20140180126A1) and in further view of Vitek et al., (US20070197918A1).

Regarding claim 1, Gijsbers teaches an instrument for intracorporeal exploration and intervention  ([0010] used for treatment of ventricular tachycardia, meaning it will be intracorporeal) comprising:
a dual wall deformable tube (fig. 1 [0081] ablation catheter 100 has balloon 108 as one wall, and shaft 102 as another wall, fig. 3 shows the catheter deformed), comprising:
an inner sleeve extending from a proximal end to a distal end (fig. 1 [0081] shaft 102 has a proximal and distal end), and 
an outer sleeve, coaxial to the inner sleeve and extending form a proximal end to a distal end (fig. 1 [0081] balloon 108 has a distal and proximal end);
the inner sleeve and the outer sleeve being deformable between a folded position and an expanded position (fig. 1 as expanded, and fig. 3 or fig. 10 as the folded position, which the catheter must deform to achieve); and
an imaging module, connected at an outer periphery to the outer sleeve (fig. 1 [0068] ultrasound transducer array 106 produces ultrasound image slices, and at an outer periphery to the outer sleeve); and
	an array of transducers (fig. 1 ultrasound transducer array 106), wherein the imaging module is connected to the distal end of the inner sleeve and to the distal end of the outer sleeve (see annotated fig. 1),

    PNG
    media_image1.png
    462
    592
    media_image1.png
    Greyscale

	wherein the inner sleeve and the outer sleeve are mobile in relative axial translation (fig. 1 and 10 [0107] the catheter can be moved between the positions of fig. 9 and 10, meaning the sleeves are mobile relative in the axial direction),
	and wherein: 
	in the folded position, both the inner sleeve and the outer sleeve have a cylindrical shape (fig. 10, the shaft 102 and balloon 108 would have a cylindrical shape when in the folded position), and the imaging module substantially extends in the continuation of the one of the inner sleeve or the outer sleeve (fig. 10, the transducer array 106 extends in continuation of the inner sleeve, since the array is connected to the inner sleeve),
	in the expanded position, one of the inner sleeve has a cylindrical shape  (fig. 1 or 9 shaft 102 is cylindrical) and the outer sleeve has a flared shape widening on the distal side (fig. 1 or 9 the balloon 108 flares outwards), and the imaging module substantially extends in the axial direction towards the front of the deformable tube (fig. 1 or 9, the ultrasound transducer array 106 extends in the axial direction towards the front of the tube).
However, Gijsbers is silent regarding defining an axial lumen opening on a distal side and a proximal side.
In the same imaging catheter field of endeavor, Millett teaches an axial lumen opening on a distal side and a proximal side (fig. 12 [0063] distal tip 1209 is an opening on the distal side, which allows guide wire lumen to go through (see also [0068], and there must be an opening on the proximal side to allow guidewire to go through). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the catheter of Gijsbers with the lumens of Millett, as this would allow the catheter to be guided to the treatment site with the guidewire lumen (see Millett [0063]).
Gijsbers and Millett still fail to teach an imaging module connect at an inner periphery to the inner sleeve, and an array of transducers carried by an outer support face of the imaging module.
However in the same ultrasound imaging catheter field of endeavor, Vitek teaches an imaging module connected at an inner periphery to the inner sleeve (fig. 8 [0058] 206 is connected at a periphery that is inner to the sleeve; [0067] the inner sleeve being tube 250), and an array of transducers carried by an outer support face of the imaging module (fig. 6 or fig. 8 [0058] expandable structure 224 carries  the array of transducers 206).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the catheter of Gijsbers as modified by Millett to have the imaging module connected an inner periphery, and the array of transducers on a support, as this would facilitate the advancing or retracting of the delivery device (i.e. catheter) in and out of the lumen (see Vitek [0058]).

Regarding claim 2, Gijsbers as modified by Millett and Vitek teach the instrument of claim 1, where Gijsbers further teaches the transducers of the array are mounted on the imaging module with an axis of their radiation diagram directed perpendicular (fig. 1 US transducer array’s axis of radiation is perpendicular to where the support face would be when modified by Vitek).

Regarding claim 3 Gijsbers as modified by Millett and Vitek teach the instrument of claim 1, wherein Gijsbers further teaches in the folded position (fig. 10), the imaging module substantially extends in the continuation of the inner sleeve (fig. 10 the transducer arrays 106 of the imaging module would extend in continuation of the shaft 102 since they are connected), at least a part of the face of the imaging module that carries the transducers of the array being directed radially towards the inside of the deformable tube (fig. 10, the transducer 106 are folded such that it is directed radially towards the inside of catheter); and
in the expanded position, the transducers are directed in the axial direction parallel to a central axis of the deformable tube (see annotated fig. 1 below, the transducers are directed parallel to the axis of the shaft 102).

    PNG
    media_image2.png
    462
    592
    media_image2.png
    Greyscale

However Gijsbers is silent regarding the respective proximal ends of the inner sleeve and of the outer sleeve are moved closer to each other, the support face, the respective proximal ends of the inner sleeve and of the outer sleeve are spaced apart from each other, and the support face of the imaging module that carries the transducers of the array extending at least partly in a radial plane.
In the same imaging catheter field of endeavor, Vitek teaches regarding the respective proximal ends of the inner sleeve (fig. 8 [0067] proximal end 252 of tubular element 250) and of the outer sleeve (fig. 8 [0058] proximal end 210 of tubular deliver device 202 ) are moved closer to each other (fig. 7 [0059] when folded the proximal ends may be moved toward each other to facilitate the retracting of the expandable structure 224 within lumen 214), the support face (fig. 6 [0058] expandable structure 224) the respective proximal ends of the inner sleeve and of the outer sleeve are spaced apart from each other (fig. 8 [0059] when folded the proximal ends are spaced from one another), the support face (fig. 6 [0058] expandable structure 224) of the imaging module that carries the transducers of the array extending at least partly in a radial plane (fig. 6 and 8, the expandable structure carries the transducers and extend towards a radial plane since it expands outwards).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the catheter of Gijsbers as modified by Millett to have the proximal ends move towards and away from each other with the support face, as this would facilitate the advancing or retracting of the delivery device (i.e. catheter) with the transducers in and out of the lumen (see Vitek [0058]).

Regarding claim 4, Gijsbers as modified by Millett and Vitek teach the instrument of claim 3, wherein Gijsbers further teaches in the expanded position (fig. 5), the face of the imaging module that caries the transducers of the array extends with a part of the transducers directed in the axial direction parallel to the central axis of the deformable tube (fig. 5 one of the transducers 106 are directed to be parallel to the central axis), and another part of the transducers directed in an inclined direction crossing the central axis of the deformable tube (fig. 5 the transducer 106 that forms at an acute angle with the shaft 102, and would have a face in the direction of the central axis).
 	However Gijsbers fails to explicitly disclose the support face.
	In the same imaging catheter field of endeavor, Vitek teaches the support face (fig. 8 expandable structure 224).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the catheter of Gijsbers as modified by Millett to have the support face, as this would help facilitate the advancing or retracting of the delivery device (i.e. catheter) in and out of the lumen (see Vitek [0058]).

Regarding claim 9, Gijsbers as modified by Millett and Vitek teach the instrument of claim 1, wherein Gijsbers further teaches wherein the inner sleeve and the outer sleeve each include a ring at their respective proximal end (see annotated fig. 9 below), a displacement of the two rings in relative axial translation enabling a transition between the folded position and the expanded position (fig. 9 and fig. 10, where there is displacement between the rings in axial translation, the device moves between folded and expanded.).


    PNG
    media_image3.png
    428
    688
    media_image3.png
    Greyscale


Regarding claim 10, Gijsbers as modified by Millett and Vitek teach the instrument of claim 1, wherein Gijsbers further teaches a steerable catheter extending the deformable tube at its proximal end (fig. 9 [0050] ablation catheter 100 comprises shaft 102 which is steerable and extends to the proximal end), the steerable catheter comprising a mobile tube (fig. 9 catheter ablation 100) housed within an intermediate tube (fig. 9 guide catheter 124), the mobile tube and the intermediate tube being coaxial to each other (fig. 9, guide catheter 124 and ablation catheter 100 are clearly coaxial), extending from a proximal end to a distal end of the catheter (fig. 10, the catheter would extend from a proximal end to a distal end of the catheter) and being mounted telescopically into each other (fig. 9 and 10 the two catheters are telescopic) with a possibility of a mutual rotation (there is a possibility that with enough force, they would be able to rotate) and a mutual axial translation (fig. 9 and 10 [0107] the guide catheter 124 may be moved up to overtake the ablation catheter ), and wherein the inner sleeve and the outer sleeve are connected in a proximal part to, respectively, the mobile tube and the intermediate tube of the catheter (fig. 9 and 10, the inner sleeve (102) is connected to the mobile tube (100), and the outer sleeve (108) is connected to the intermediate tube (124) through the shaft 102 is touching guide catheter 124 and would therefore be connected to the proximal part when folded such as in fig. 10).

    PNG
    media_image4.png
    416
    610
    media_image4.png
    Greyscale
 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gijsbers as modified by Millett and Vitek applied to claim 1 above, and further in view of Nix et al., (US20020087083A1).

Regarding claim 5, Gijsbers as modified by Millett and Vitek teaches the instrument of claim 1, but fails to explicitly disclose wherein the imaging module comprises a flexible printed circuit carrying and interconnecting the transducers of the array.
However in the same ultrasound transducer field of endeavor, Nix teaches a flexible printed circuit carrying and interconnecting the transducers of the array (fig.4 [0054] flexible substrate 6 is formed by known printed circuit techniques and carries the transducer array 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the instrument of Gijsbers as modified by Millett and Vitek with an FPC, as this would the manufacture of the catheter to be initially flat, which would easy manufacture when compared to manufacturing such components on a cylindrical surface (see Nix [0052]).

Regarding claim 6, Gijsbers as modified by Millett, Vitek and Nix teaches the instrument of claim 5, but fails to explicitly disclose the flexible printed circuit is extended on the proximal side by at least one or ribbon extending up to a proximal end of the deformable tube and beyond, the at least one ribbon carrying conductive tracks for a connection to the transducers of the array.
However in the same ultrasound catheter field of endeavor, Nix teaches wherein the flexible printed circuit is extended on the proximal side by at least one or ribbon (see annotated fig. 4, the flexible substrate 6 extends to the proximal side with ribbons that are created between slots 14) extending up to a proximal end of the deformable tube and beyond (see annotated fig. 8, the slots go farther than the proximal end of the tube with the smaller radius), the at least one ribbon carrying conductive tracks for a connection to the transducers of the array (fig. 4 [0054] electrical connections 13 are formed on the flexible substrate 6).

    PNG
    media_image5.png
    744
    558
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    284
    658
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the instrument of Gijsbers as modified by Millett and Vitek with the FPC, as this would the manufacture of the catheter to be initially flat, which would easy manufacture when compared to manufacturing such components on a cylindrical surface while also keeping the substrate bendable (see Nix [0052] and [0070]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gijsbers as modified by Millett and Vitek as applied to claim 1 above, and further in view of Slattery  et al., (US20190344054A1) and Schulte (US3626950A).

Regarding claim 7, Gijsbers as modified by Millett and Vitek teaches the instrument of claim 1, wherein Gijsbers teaches the deformable tube (fig. 1 [0081] ablation catheter 100 has balloon 108 as one wall, and shaft 102 as another wall, fig. 3 shows the catheter deformed), and the imaging module (fig. 1 US transducer 106) but fails to explicitly disclose a set of parallel flexible lamellas each extending in an axial plane, wherein each of the lamellas is formed of a single part made of an elastic material.
However in the same catheter field of endeavor, Slattery teaches a set of parallel flexible lamellas each extending in an axial plane (fig. 1 [0175] fins 3,4, and 5 are parallel and flexible [0197] fins are flexible), wherein each of the lamellas is formed of a single part made of an elastic material ([0197] fins are flexible, and are a single part).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the instrument of Gijsbers as modified by Millett and Vitek with the elastic fins, as this would help reduce the risk of vessel trauma (see Slattery [0197]).
However the combination of Slattery and Gijsbers as modified by Millett and Vitek still do not teach, wherein each of the lamellas extends from the proximal end of the inner sleeve up to the proximal end of the outer sleeve by being folded over itself.
In the same catheter field of endeavor, Schulte teaches wherein each of the lamellas (col. 2 line 20-21 fins 20 and 21) extends from the proximal end of the inner sleeve up to the proximal end of the outer sleeve by being folded over itself (see annotated fig. 5 the fins are folded over one another).



    PNG
    media_image7.png
    288
    342
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the shape of the fins of Gijsbers as modified by Millett, Vitek, and Slattery with the shape of the fins of Schulte, as both inventions relate to catheters with shaped protrusions and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such a substitution, and the results of Gijsbers as modified by Millett, Vitek, and Slattery having fins that fold over are reasonably predictable.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gijsbers as modified by Millett, Vitek, Slattery, and Schulte as applied to claim 7 above, and further in view of Ginsburg et al., (US4754752)

Regarding claim 8, Gijsbers as modified by Millett, Vitek, Slattery, and Schulte teach the instrument of claim 7, but fails to explicitly disclose wherein the elastic material of the lamellas is a metal or metallic alloy.
However in the same vascular field of endeavor, Ginsburg teaches the elastic material of the lamellas is a metal or metallic alloy (col. 3 line 64-67, the fins are metal such as aluminum and copper, which are elastic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the fins of Gijsbers as modified by Millett, Vitek, Slattery, and Schulte with the material of Ginsburg, as this would enhance heat transfer to the vascular wall, which would promote healing and restoration of the arterial wall (see Abstract and col. 3 line 67-68).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gijsbers as modified by Millett and Vitek as applied to claim 10 above, and further in view of Backeris et al., (US 20220183698 A1).

	Regarding claim 11, Gijsbers as modified by Millet and Vitek teach the instrument of claim 11, but fails to explicitly disclose the inner sleeve is detachably connected to the mobile tube of the catheter.
	However in the same catheter field of endeavor, Backeris teaches the inner sleeve is detachably connected to the mobile tube of the catheter (fig. 6 [0051] the microcatheter 210 tube can be detached from the inner catheter tube 124).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the tube of Gijsbers as modified by Millett and Vitek with one that can be detached as taught by Backeris due to its ability to be used with adhesive agents that permanently bind with the catheter, but can be detached from the catheter body following its use, reducing the amount of forced needed to remove (see Backeris [0022]).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gijsbers as modified by Millett, Vitek and Backeris applied to claim 10 above, and further in view of Ollivier (US 20170340877 A1).

	Regarding claim 12, Gijsbers as modified by Millet, Vitek, and Backeris teaches the instrument of claim 11, but fails to explicitly disclose the inner sleeve is connected to the mobile tube of the catheter by means of a tip.
	In the same catheter field of endeavor, Backeris teaches the inner sleeve is connected to the mobile tube of the catheter by means of a tip (fig. 1 and 6 [0051] the detachable tip assembly 200 is connected to the inner catheter tube 124 at the tip of the inner catheter tube 124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the tube of Gijsbers as modified by Millett and Vitek with one that can be detached as taught by Backeris due to its ability to be used with adhesive agents that permanently bind with the catheter, but can be detached from the catheter body following its use, reducing the amount of forced needed to remove (see Backeris [0022]).
However Gijsbers, Millet, Vitek, and Backeris still do not teach a member for coupling the mobile tube of the catheter to an implantable autonomous capsule adapted to be housed within the axial lumen of the inner sleeve.
In the same catheter field of endeavor Ollivier teaches a member for coupling the mobile tube of the catheter to an implantable autonomous capsule adapted to be housed within the axial lumen of the inner sleeve (fig. 2b [0068] docking feature may be a socket or cavity; fig. 3A [0074] the capsule 10 is within the protection tip 50 of catheter 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the mobile tube to include a mechanism for docking a capsule, as this would lead to a decrease in unwanted tearing during implantation at the target site (see Ollivier [0067]).

Regarding claim 13, Gijsbers as modified by Millet, Vitek, Backeris, and Ollivier teach the instrument of claim 12, but fails to explicitly disclose wherein the tip is adapted to be uncoupled from the inner sleeve under the effect of a rotation of the mobile tube in the intermediate tube of the catheter, the tip remaining coupled to the inner sleeve during an axial translation of the mobile tube in the intermediate tube of the catheter.
However in the same catheter field of endeavor Ollivier teaches wherein the tip is adapted to be uncoupled from the inner sleeve under the effect of a rotation of the mobile tube in the intermediate tube of the catheter ([0121] the capsule is release by turning the subcatheter 76 inside of steerable catheter 44), the tip remaining coupled to the inner sleeve during an axial translation of the mobile tube in the intermediate tube of the catheter (fig. 13 and 14 [0124] the capsule may be recoupled with a push and performs an axial translation and insert into the protection tip 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the tube of Gijsbers as modified by Millet, Vitek, Backeris, and Ollivier to include a mechanism for uncoupling and coupling, as this would lead to a decrease in unwanted tearing during implantation at the target site (see Ollivier [0067]).

Regarding claim 14, Gijsbers as modified by Millet, Vitek, Backeris, and Ollivier teaches the instrument of claim 10, but fails to explicitly disclose wherein the mobile tube of the catheter is connected to a surgical instrument adapted to be housed within the axial lumen of the inner sleeve.
	However in the same Ollivier teaches wherein the mobile tube of the catheter is connected to a surgical instrument (fig. 3A capsule 10) adapted to be housed within the axial lumen of the inner sleeve (fig. 3A [0070] the capsule is within lumen 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the tube of Gijsbers as modified by Millet, Vitek, Backeris, and Ollivier to have the surgical instrument within the inner sleeve, as this would lead to a decrease in unwanted tearing during implantation at the target site (see Ollivier [0067]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhou et al., (US20190321175A1) teaches an expandable sheath with alternating stiff and elastic wall portions.
Imran et al., (US6241744B1) teaches a catheter with an inner and outer sleeve that includes an angled transducer.
Wulfman (US 20100324472 A1) teaches an interventional catheter with protrusions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 9:30 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/Examiner, Art Unit 3793                                                                                                                                                                                                        /SEAN D MATTSON/Primary Examiner, Art Unit 3793